Title: John Thaxter to John Adams, 22 December 1780
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 22d. Decr. 1780
     
     I had the Honour of your favour of the 20th this Morning. I am happy to hear that your Eyes are better.
     Altho’ I have not as yet been able to obtain a Master for the Children, yet they are pursuing their Studies. The Master that is recommended is said to be the best in the place, and has a happy Faculty in teaching the Languages. The Vacancy begins to day and lasts for three Weeks. The Lectures of a Public kind finish to day also, for the same Term as the Vacancy. This is a great Misfortune, but nevertheless the Time may be profitably spent in the Languages with the Master, who will have perhaps the more Leisure.
     There are public Lectures here of various Denominations—namely, upon the Law of Nature, upon Grotius, Natural Philosophy, Theology, Medicine, Chymistry, Anatomy, and one upon Greek. Besides these there are private Lectures upon the History and Constitutions of particular Countries and Nations; but these are given to young Gentlemen of those Countries and Nations for their own Information and Instruction. The Professor of Law is a celebrated Character—his Name is Pestle Pestel—a German. He gives the private Lectures above-mentioned.
     Since writing the above, I have recieved your other Letter of the 20th and the Inclosure. I have engaged the Master this Moment, at the rate of thirty Guilders per month—his Name is Wensing—he is an Usher of the high School here. Mr. Gunter who has resided here for seven Years, and is a Governor to a German Baron, has been very polite in this Business. The Master will attend the Children two Hours every day, and I am informed his Price is modest. He comes tomorrow to give Lessons, and I hope things will go on smoothly.
     When I am more informed of the Constitution, Laws and Arrangements of this University, I shall be particularly happy in communicating them to You. As to my Situation, it is agreable as any European Spot of Earth can be. You have desired to know all my Wants and Wishes. I esteem it a fresh Instance of your Kindness to me, Sir: but few fall to my Share at present. Some You know, Sir, every one has, that there is an Impropriety in revealing.
     
      I have the Honour to congratulate you on the day, and to be with perfect Respect, Sir, your Excellency’s most obedient Servant,
      J. Thaxter Junr.
     
    